NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                           FOR THE NINTH CIRCUIT
                                                                           OCT 24 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
ROBERTO RIOS-VIZCARRA,                           No.   14-17234

              Petitioner-Appellant,              D.C. No.
                                                 1:14-cv-00875-LJO-MJS
 v.

GEORGE WIGEN, Warden, Moshannon
Valley Correctional Institution,                 MEMORANDUM*

              Respondent-Appellee.


                  Appeal from the United States District Court
                      for the Eastern District of California
                Lawrence J. O’Neil, Chief District Judge, Presiding

                           Submitted October 17, 2016**
                             San Francisco, California

Before: KLEINFELD, TASHIMA, and M. SMITH, Circuit Judges.

      Petitioner Rios-Vizcarra appeals the dismissal of his motion to vacate, set

aside, or correct his sentence under 28 U.S.C. § 2255. Rios-Vizcarra claims that a

prior state conviction in California should not be construed as a “prior drug felony”

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for the purposes of 21 U.S.C. § 841(b)(1)(A) after the Supreme Court’s decision in

Descamps v. United States, 133 S. Ct. 2276 (2013). The district court held that his

motion did not qualify as a petition under 28 U.S.C. § 2241, because it did not

claim actual innocence, and dismissed it. We have appellate jurisdiction under 28

U.S.C. § 1291, and affirm.



      The district court did not err when it concluded that Rios-Vizcarra failed to

satisfy the requirement of the § 2255(e) escape hatch. Even if it is possible for a

petitioner to “be actually innocent of a noncapital sentence for the purpose of

qualifying for the escape hatch,” Marrero v. Ives, 682 F.3d 1190, 1193, (9th Cir.

2012), Rios-Vizcarra fails to make a plausible showing of actual innocence. Rios-

Vizcarra does not allege that he was factually innocent of the state conviction, nor

was Rios-Vizcarra statutorily ineligible to receive his sentence, either with or

without the enhancement. Finally, Rios-Vizcarra’s sentence poses no violation of

constitutional rights. Failing to meet any of the possible exceptions to the §

2255(e) escape hatch for noncapital sentencing enhancements outlined in Marrero,
682 F.3d at 1193–95, Rios-Vizcarra cannot bring a § 2241 petition to challenge his

sentence.




                                           2
AFFIRMED.




            3